Title: To Thomas Jefferson from George Bourne, 14 March 1808
From: Bourne, George
To: Jefferson, Thomas


                  
                     Revered Sir;— 
                     Baltimore. March. 14th. 1808.
                  
                  Having been requested to prepare for the press, under the sanction of a variety of most respectable republican friends—the history of the United States during the eight years of your presidency; and the materials and documents being in a considerably forward state of arrangement: those who wish my undertaking success have advised me to rely upon your kindness to procure from you permission to dedicate to you this work, the principal object of which is to preserve in the memories of my fellow citizens—the patriotic services and highly esteemed labours of our beloved President. Aware that this permission from you would enhance the sale, and render the diffusion of the work more general, I would respectfully beg your permission to dedicate these two volumes to you, as a proof of that respectful esteem for your character and official duties, and the manner in which you have discharged them, which I in common with most of our country feel. Notice of  publication and the commencement of the work will both take place immediately after that I may be honoured with your reply, which I trust will be agreeable to my wishes. With all possible Resp[ect] I subscribe myself—Your most obedient and devoted
                  
                     George Bourne 
                     
                  
               